                                                                         i
                                                                         CILED IN OPEN COURT
AO455(Rev.01/09)Wai
                  verofanIndictmqnt                                                         u.:
                                                                                              t       '

                               UNITED STATESDISTRICT C                                           DEPUWCLERK
                                  '                  forthe              yjAanjsoNguao gjvjsjcy w g of'
                                                                                                      vA
                                                                                                 ,
                                           W estern DistrictofVirginia                                        '   '

              United StatesofAm erica                  )                             - --   -- .- .
                                                                         .-
                          M.                           )      casexo.s .
                                                                       ;lA-ètfqoçtol-l
                FrankJesse Am nott                     )
                                                       )
                      De#ndant                         )
                                        W AW ER OF AN INDICTM ENT

       1understandthat1havebeen accused ofoneorm ore offensespunishableby imprisonmentformorethan one
year. Iwasadvised in open courtofmy rightsand thenature oftheproposed chargesagainstm e.

        Afterreceiving thisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecution by
information.                                '



Date:      65/21/2019                                                                 *
                                                                                 Defendant'
                                                                                          ssignature



                                                                          Si
                                                                           gnatureofde
                                                                                     f ant'
                                                                                          sattorney

                                                                                  Andrew G raves
                                                                         Printednameofde#ndant'
                                                                                              sattorney

                                                                                     e
                                                                                   Judge'
                                                                                        ssi           e

                                                              Hon.JoelC.Hoppe,Uni
                                                                                ted States Manistrate Judne
                                                                              Judge'
                                                                                   sprinted nameand title




     Case 5:19-cr-00017-EKD-JCH Document 7 Filed 05/21/19 Page 1 of 1 Pageid#: 12
